DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on August 11, 2021 has been entered.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.

Response to Arguments
Applicants’ arguments with respect to Claim 12 filed as part of the submission on June 17, 2021 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 through 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,339,871 to Maesoba et al (hereinafter “Maesoba”).
Claim 12:  Maesoba discloses a method for inserting an undulated coil assembly in slots (e.g. 210, Fig. 2) of a hollow core (200) of a dynamoelectric machine, the coil assembly having adjacent superimposed linear portions (LI) (e.g. 331, 311, 321, etc., Fig. 1) extending parallel to each other and a plurality of turn portions (T) (e.g. 332, 312, 322, etc.) connecting the linear portions (LI), the method comprising the steps of:
positioning first coil portions (e.g. 330) of the coil assembly around a support member (e.g. 2) comprising a drum (e.g. 21, with cylindrical sidewall, not labelled, in Fig. 5);
aligning a guide device (e.g. 4) with respect to end faces and the slots of the core (Fig. 10);
feeding the first coil portion from the support member (2) along the guide device (4) via rotation to insert the adjacent superimposed linear portions (LI) in the slots;
engaging the superimposed linear portions (LI) along at least one guide surface (of 4) that forms a passage (e.g. 41, 42, 43, 44, in Fig. 11) of the guide device during the feeding along the guide device to change an angular orientation of adjacent superimposed linear portions (LI) with respect to radiuses of the slots during the insertion in the slots; and
relatively moving the core (200) with respect to the guide device (4) to position the slots for receiving the superimposed linear portions (LI) (e.g. col. 4, line 22 to col. 5, lines 22).
Claim 13:  Maesoba further discloses:
engaging superimposed linear portions (LI) of a tail end of the first coil portion (330) in slots (e.g. 22) of the support member (2); 
engaging superimposed linear portions (LI) of the first coil portion with a feed member (e.g. 24, in Figs. 4, 7B) located between [the cylindrical sidewall of] the support member and the slots (22); and 
synchronizing the movement of the support member, the movement of the feeding and the relative movement of the core (e.g. Figs. 9 to 11).
Claim 14:  Maesoba further discloses that the positioning, the aligning, the feeding, and the relative moving of the core are repeated to orient and insert in the slots superimposed linear portions (LI) of at least a second coil portion of the coil assembly (e.g. 310 or 320); and 
the second coil portion is provided with a different pitch distance (PT2) (e.g. distance between 311, in Fig. 1) for separating the superimposed linear portions with respect to a pitch distance (PT1) (e.g. distance between 330, in Fig. 1) for separating superimposed linear portions of the first coil portion.
Claim 15:  Maesoba further discloses that an angle (e.g. π radian) of the angular orientation is reduced during the insertion in the slots [when no rotation occurs].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896